DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/8/2020 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 4 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Heliconia in a pot growing Instructions; Exotica Tropicals.com 2 October 2016 (henceforth Exotica Tropicals) in view of Abe et al. (US 5615519, henceforth Abe). 
Regarding claim 1, Exotica Tropicals teaches (a) planting at least a portion of a rhizome plant in a growth medium (Potting Up, pg. 2, ll. 7-8);  (b)  growing the portion of 
Regarding claim 2, Exotica Tropical as modified by Abe teaches the method substantially as claimed and Exotica Tropical further teaches wherein the plant is a Heliconia (Heliconia Received in a Pot). 
Regarding claim 4, Exotica Tropical as modified by Abe teaches the method substantially as claimed and Abe further teaches wherein in step (d), the portion of the plant and shoot are grown until at least four shoots are formed (16, fig. 1).
Regarding claim 21, Exotica Tropical as modified by Abe teaches the method substantially as claimed and Exotica Tropical further teaches wherein the plant comprising the rhizome is a dicotyledon (Heliconia, pg. 1).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Exotica Tropical in view of Abe, as applied to claim 1 above, further in view of Higaki (US P7367).
Regarding claim 3, Exotica Tropical as modified by Abe teaches the method substantially as claimed and Exotica Tropical further teaches a pot (Potting Up, ll. 1-8) but fails to teach wherein the portion of the plant is planted in a pot having a diameter of between about 4 inches and about 6 inches. However, Higaki teaches portion of a plant planted in a pot having a diameter of between about 4 inches (col. 1 ll. 41-42). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Exotica Tropical’s pot with a pot as taught by Higaki to allow the plant to be pre-planted or permanently planted in a soil bed.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Exotica Tropical in view of Abe, as applied to claim 1 above, further in view of Rhizome and root propagation of goldenseal- You Tube; 20 November 2013; www.youtube.com/watch?v=t0Qgh-c2fjQ (henceforth YouTube).
Regarding claim 5, Exotica Tropical as modified by Abe teaches the method substantially as claimed but fails to teach wherein step (c) comprises removing a growth tip of a portion of the plant. However, YouTube teaches that it is well known to propagate a plant using a growth tip of the portion of a plant (see figure below). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Exotica Tropical’s method with a stem tip propagation method as taught by YouTube to increase the number of successive generations by asexual reproduction. 

    PNG
    media_image1.png
    1088
    1401
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    1023
    1920
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    1023
    1920
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    1088
    1405
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    606
    1280
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    606
    1280
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    606
    1280
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    1023
    1920
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    606
    1280
    media_image9.png
    Greyscale


Response to Arguments
Applicant's arguments filed 9/11/2020 and 10/8/2020 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EBONY E EVANS whose telephone number is (571)270-1157.  The examiner can normally be reached on 9am -5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 5712726899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EBONY E EVANS/Primary Examiner, Art Unit 3647